         Case 2:20-cv-01720-KSM Document 18 Filed 08/31/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LULU SHRINERS,                                            CIVIL ACTION

        Plaintiff,
                                                           NO. 20-1720-KSM
        v.

 TOWNSHIP OF WHITEMARSH, et al.,

        Defendants.


                                           ORDER

       AND NOW, this 31st day of August, 2021, upon consideration of Defendants the

Township of Whitemarsh, Michael Drossner, Vincent Manuele, Laura Boyle-Nester, Fran

McCusker, Jacy Toll, and Richard Mellor, Jr.’s (the “Township Defendants”) Motion to Dismiss

(Doc. No. 2), Defendant Sean Kilkenny’s Motion to Dismiss (Doc. No. 7), Plaintiff LuLu Shriners’

opposition briefs (Doc. Nos. 8 & 13), the Township Defendants’ reply brief (Doc. No. 9), and

Plaintiff’s sur-reply brief (Doc. No. 10), it is ORDERED that the motions are GRANTED and

the complaint (Doc. No. 1) is DISMISSED WITH PREJUDICE in its entirety. The Clerk of

Court is directed to mark this matter CLOSED.

IT IS SO ORDERED.

                                                   /s/Karen Spencer Marston
                                                   _____________________________
                                                   KAREN SPENCER MARSTON, J.
